NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

MARIANNE H. ENGLE,               )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-5134
                                 )
HENRY CHARLES MORRILL,           )
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 7, 2018.

Appeal from the Circuit Court for Pinellas
County; Thane B. Covert, Judge.

Marianne H. Engle, pro se.

No appearance for Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.